UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission file number 000-22166 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) MINNESOTA (State of incorporation) 41-1439182 (I.R.S. employer identification no.) 2350 Helen Street North St. Paul, Minnesota (Address of principal executive offices) 55109 (Zip code) (651) 770-2000 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title Of Each Class Name Of Each Exchange On Which Registered COMMON STOCK, PAR VALUE $. The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoT Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.Yes£NoT Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer£Accelerated filer£Non-accelerated filer£Smaller reporting companyT Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes£NoT As of June 30, 2008 (the last business day of the Registrant’s most recently completed second fiscal quarter), the aggregate market value of the Common Stock of the Registrant (based upon the closing price of the Common Stock at that date as reported by The Nasdaq Stock Market), excluding outstanding shares beneficially owned by directors and executive officers, was $30,231,000. As of March10, 2009, 10,598,131shares of Common Stock of the Registrant were outstanding. PartIII of this Annual Report on Form 10-K incorporates by reference information (to the extent specific sections are referred to herein) from the Registrant’s definitive Proxy Statement for its 2009 Annual Meeting of Stockholders to be held May 20, 2009 (the “2009 Proxy Statement”). Form 10-K For the fiscal year ended December 31, 2008 TABLE OF CONTENTS PART I ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 10 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 ITEM 4A. EXECUTIVE OFFICERS OF THE REGISTRANT 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 21 ITEM 9A(T) CONTROLS AND PROCEDURES 21 ITEM 9B. OTHER INFORMATION 22 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 23 ITEM 11. EXECUTIVE COMPENSATION 23 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 23 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 23 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 24 PART IV ITEM 15. EXHIBITSAND FINANCIAL STATEMENT SCHEDULES 24 PART I This Annual Report on Form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose, any statements contained in this Annual Report on Form10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, including those set forth under Item 1A below. We undertake no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise.You are advised, however, to consult any future disclosures we may make on related subjects in future filings with the Securities and Exchange Commission.References in this Annual Report on Form 10-K to “Aetrium,” “the company,” “we” and “our,” unless the context otherwise requires, refer to Aetrium Incorporated and its consolidated subsidiary and their respective predecessors. ITEM 1.BUSINESS. Overview We design, manufacture and market a variety of electromechanical equipment used in the handling and testing of integrated circuits, or ICs, which constitute the highest revenue component of the semiconductor industry.Our primary focus is on high volume ICs and on the latest IC package designs.Our products are purchased primarily by semiconductor manufacturers and their assembly and test subcontractors.Our products are used in the test, assembly and packaging, or TAP, segment of semiconductor manufacturing.Our products automate critical functions to improve manufacturing yield, raise quality levels, increase product reliability and reduce manufacturing costs. We have two principal equipment product lines: · Test Handler Products.In terms of revenue, this is our largest product line.Our broad line of test handler products incorporates thermal conditioning, contacting and automated handling technologies to provide automated handling of ICs during production test cycles.We also offer change kits to adapt our test handlers to different IC package configurations or to upgrade installed equipment for enhanced performance.Change kits can represent a significant part of our revenue. · Reliability Test Equipment.The primary focus of our reliability test equipment is to provide semiconductor manufacturers with structural performance data to aid in the evaluation and improvement of IC designs and manufacturing processes to increase IC yield and reliability. Test handler products accounted for 59% and 69% of our net sales in 2008 and 2007, respectively.Reliability test equipment accounted for 15% and 17% of our net sales in 2008 and 2007, respectively.Change kits and spare parts accounted for 26% and 14% of our net sales in 2008 and 2007, respectively. IC unit sales began to decline in late 2006 and continued to decline into 2007, but resumed growth by the end of the first quarter and continued to grow until tailing off at the end of 2007. However, average selling prices for ICs declined during 2007. While bookings in the TAP segment of the semiconductor equipment industry, and in particular for test related equipment, improved somewhat in early 2007, they then steadily declined for the remainder of 2007. According to SEMI, a semiconductor equipment industry trade association, revenues for test related equipment in 2007 declined 21% from 2006 revenues. IC unit sales again resumed growth by the end of the first quarter of 2008 and by early third quarter exceeded the 2007 peak. However, the worldwide financial collapse that became apparent by the end of the third quarter resulted in one of the steepest declines ever in the semiconductor industry. Semiconductor companies in our primary industry segments reported revenue declines of over 25% from third quarter to fourth quarter 2008. Bookings in the TAP segment of the semiconductor equipment industry began declining by the end of the second quarter of 2008, and as a result of the worldwide financial collapse declined precipitously in the fourth quarter. According to SEMI, revenues for test related equipment finished the year 32% below 2007 revenues and 46% below 2006 revenues. We outperformed our industry segment in 2007, but our bookings declined significantly in the fourth quarter, due substantially to a cautiousness among our customers as they assessed the potential impact of risks to the U.S. economy. While our bookings rebounded somewhat during the second and third quarters of 2008, we were also substantially impacted by the worldwide financial collapse by the end of the third quarter and for the remainder of the year.
